DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 JUN 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 08 JUN 2022.  The status of the claims is as follows:
Claims 1-13, 15, 19, and 23 are canceled.
Claims 14, 16-18, 20-22, and 24 are pending.
Claims 14, 16-18, 20, and 24 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey ‘162 (U.S. PGPub 2008/0026162) in view of Cho ‘996 (U.S. PGPub 2006/0008996).
Claim 14 – Dickey ‘162 teaches a method for performing atomic layer deposition of a layer on a substrate (PG 0002, 0015), the method comprising:
exposing the substrate to a precursor (PG 0016);
providing one or more gases to a gas activation chamber arranged above the substrate after the substrate is exposed to the precursor (PG 0016; since multiple ALD cycles are performed in the chamber, gas is repeatedly supplied to the gas activation chamber and therefore is supplied after previous substrate exposures to precursor);21200398US01
mixing the one or more gases within the gas activation chamber at a first temperature to generate atomic oxygen (PG 0016; first temperature is inherent; gas(es) are introduced to a radical generator which generates radicals; PG 0014 contemplates e.g. high-temperature generation of radicals; PG 0035, oxygen radicals are expressly contemplated) and heating, via one or more heaters included in the activation chamber, the one or more gases to a first temperature (PG 0024, filament array to generate radicals necessarily heats the gases to the radical generation temperature) to generate a reaction byproduct (PG 0024, radicals); and
transporting a gas mixture containing the reaction byproduct to the substrate (PG 0016), wherein the reaction byproduct reacts with the precursor to form the layer on the substrate (PG 0016, each revolution which comprises exposure to both first and second precursors forms an ALD layer), the substrate being at a second temperature below 500 degrees Celsius (second temperature is inherent; PG 0038 discloses substrate temperatures of 15 – 400 degrees Celsius).
Dickey ‘162 does not expressly teach or suggest the following limitations of Claim 14:
Wherein the first temperature is above 550 degrees Celsius.
Wherein the formed layer is an oxide layer.
Dickey ‘162 generically discloses high temperature pre-heat systems as suitable radical generators at PG 0014 but does not expressly disclose gas temperatures coming from this preheater.  Dickey ‘162 contemplates at least hydrogen, oxygen, and nitrogen radicals for use in its invention (PG 0035, discussion of relative radical deactivation distances of those three types of radicals).  Cho ‘996 discloses e.g. methods for fabricating semiconductor devices by using radical oxidation (Abstract, PG 0017).  Examiner notes that Dickey ‘162 contemplates processing of semiconductor wafers (PG 0027).  Cho ‘996 discloses a radical oxidation process comprising mixing hydrogen containing gases and oxygen containing gases at a temperature of 800-1000 degrees Celsius in argon or xenon plasma to form water and radical oxygen (PG 0033-0034).  Cho ‘996 further teaches that this recipe can be used to form radical hydrogen and radical nitrogen if desired (PG 0033).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 to generate radicals by the means and process of Cho ‘996, as Dickey ‘162 generically teaches the utility of high temperature pre-heat systems as radical generators and the desire to use a radical generator in its process and Cho ‘996 teaches a high-temperature radical generation system suitable for generating radicals contemplated by Dickey ‘162.  The provided recipe (Cho ‘996 PG 0033-0034) teaches gas temperatures of 800 – 1000 degrees Celsius, which is a higher first temperature than the 15 – 400 degrees Celsius substrate temperature (second temperature). 
Dickey ‘162 only exemplifies the formation of cobalt metal films (Dickey ‘162 PG 0061-0068) but expressly teaches that many other process chemistries and processing conditions may be employed (Dickey ‘162 PG 0069).  Cho ‘996 teaches the formation of e.g. silicon oxide (Cho ‘996 PG 0030) by a radical oxidation method (PG 0030).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 to deposit silicon oxide by a radical oxidation method as suggested by Cho ‘992, as Dickey ‘162 is open to processing semiconductor wafers and is open to process chemistries beyond its explicit recitations and Cho ‘992 teaches processing of semiconductor wafers by deposition of silicon oxide.
Claim 20 – Dickey ‘162 / Cho ‘996 teaches the method of claim 14, the method is a spatial atomic layer deposition (ALD) process using a rotating platen, wherein the method further comprises cyclically exposing the substrate to the precursor and the reaction byproduct (Dickey ‘162 Figure 1 and PG 0015-0016)
Claim 21 – Dickey ‘162 / Cho ‘996 teaches the method of claim 14, wherein the providing one or more gases to a gas activation chamber further includes: supplying, from a gas source, the one or more gases to the activation chamber (Cho ‘996 PG 0034; gases are provided so at least one gas source is inherent).  Dickey ‘162 / Cho ‘996 does not expressly teach or suggest that the gas source is positioned above the activation chamber.  It would have been an obvious matter of design choice to place the gas source above the activation chamber, since it has been held that rearranging parts of an invention only involves routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 22 – Dickey ‘162 / Cho ‘996 teaches the method of claim 21, wherein the one or more gases are supplied from the gas source to the activation chamber at a pressure that is 10 Torr or below (Dickey ‘162 PG 0018, 0.01 to 10 Torr for precursor zones which may comprise radical generators per PG 0024; Cho ‘996 PG 0034, 0.1 to 10 Torr).  

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey ‘162 / Cho ‘996 as applied to claim 14 above, and further in view of Mokhlesi ‘735 (U.S. PGPub 2007/0277735).
Claim 16 – Dickey ‘162 / Cho ‘996 teaches the method of claim 14, wherein the precursor contains a metal (Dickey ‘162 PG 0061 and 0066).  However, Dickey ‘162 / Cho ‘996 does not teach or suggest the limitation that the layer deposited on the substrate is a metal oxide.  Dickey ‘162 expressly teaches that many other process chemistries and processing conditions may be employed (Dickey ‘162 PG 0069).  Mokhlesi ‘735 is drawn to atomic layer deposition of thin films (e.g. Abstract, PG 0049), inclusive of metal films, metal oxides, and dielectric oxides (PG 0049, several categories listed).  Mokhlesi ‘735 uses atomic oxygen as a source material for depositing metal oxides in an ALD process (PG 0050), generated from an inert gas plasma (PG 0050, inclusive of argon and krypton plasmas; this overlaps with Cho ‘996 PG 0033).  The plasma generator may be a remote plasma generator (e.g. Figures 21 and 22, element 220 is the plasma generator and element 512 is the duct connecting the plasma product to showerhead 240; see PG 0129 and PG 0131).  The plasma generator generates inert gas ions and e.g. oxygen radicals by the use of microwave or other suitable energy sources (PG 0076); other suitable energy sources comprise UV light (PG 0079) which is also a thermal source (PG 0096-0098, particularly 0098).  The films deposited by Mokhlesi ‘735 are deposited on several semiconductor devices (Mokhlesi ‘735 PG 0049); as stated above, Dickey ‘162 PG 0027 and Cho ‘992 PG 0017 disclose the desire to form thin films for semiconductor devices generally.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 / Cho ‘996 to form metal oxide films on substrates as suggested by Mokhlesi ‘735, as Dickey ‘162 / Cho ‘996 wants to deposit thin films on a semiconductor device substrate by ALD processes inclusive of thermally activated precursor materials and Mokhlesi ‘735 teaches a method for depositing thin films, inclusive of metal oxides, on a semiconductor device substrate by ALD processes inclusive of thermally activated oxygen precursor materials.  
Claim 18 – Dickey ‘162 / Cho ‘996 teaches the method of claim 14, but does not teach or suggest wherein the one or more gases include ozone (O3).  Dickey ‘162 expressly teaches that many other process chemistries and processing conditions may be employed (Dickey ‘162 PG 0069).  Mokhlesi ‘735 is drawn to atomic layer deposition of thin films (e.g. Abstract, PG 0049), inclusive of metal films, metal oxides, and dielectric oxides (PG 0049, several categories listed).  Mokhlesi ‘735 uses atomic oxygen as a source material for depositing metal oxides in an ALD process (PG 0050), generated from an inert gas plasma (PG 0050, inclusive of argon and krypton plasmas; this overlaps with Cho ‘996 PG 0033) and an oxygen source (PG 0050; oxygen, ozone, water, aluminum alkoxides and other materials; oxygen and water overlap with Cho ‘996 PG 0033).  The plasma generator may be a remote plasma generator (e.g. Figures 21 and 22, element 220 is the plasma generator and element 512 is the duct connecting the plasma product to showerhead 240; see PG 0129 and PG 0131).  The plasma generator generates inert gas ions and e.g. oxygen radicals by the use of microwave or other suitable energy sources (PG 0076); other suitable energy sources comprise UV light (PG 0079) which is also a thermal source (PG 0096-0098, particularly 0098).  The films deposited by Mokhlesi ‘735 are deposited on several semiconductor devices (Mokhlesi ‘735 PG 0049); as stated above, Dickey ‘162 PG 0027 and Cho ‘992 PG 0017 disclose the desire to form thin films for semiconductor devices generally.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 / Cho ‘996 to use ozone as the oxygen generation gas as suggested by Mokhlesi ‘735 for oxygen radical sources, as Dickey ‘162 / Cho ‘996 disclose that oxygen and water are known oxygen radical sources when combined with argon or krypton plasma and Mokhlesi ‘735 teaches that ozone is a known equivalent material for the purpose when combined with argon or krypton plasma.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey ‘162 / Cho ‘996 as applied to claim 14 above, and further in view of Asai ‘678 (U.S. PGPub 2004/0009678).
Claim 17 – Dickey ‘162 / Cho ‘996 teaches the method of claim 14, but does not teach or suggest wherein the one or more gases comprise oxygen (O2) and hydrogen (H2).  Dickey ‘162 expressly teaches that many other process chemistries and processing conditions may be employed (Dickey ‘162 PG 0069).  Asai ‘678 is drawn to the formation of semiconductor devices (Abstract, PG 0027); as stated above, Dickey ‘162 PG 0027 and Cho ‘992 PG 0017 disclose the desire to form thin films for semiconductor devices generally.  Asai ‘678 discloses a method of forming a metal oxide film and then treating the metal oxide film with plasma-generated radicals to remove contaminants from the film (PG 0090-0092, metal oxide formation; PG 0093-0096, radical treatment).  In the preferred embodiment, oxygen radicals are generated in argon plasma (PG 0093); however, alternate purification embodiments include remote plasma oxygen-hydrogen treatments (PG 0144).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 / Cho ‘992 to form the e.g. hafnium oxide film of Asai ‘678 using the process gases disclosed therein and using the RPOH treatment discussed therein, as Dickey ‘162 / Cho ‘996 wants to deposit thin films on a semiconductor device substrate by vapor deposition processes and Asai ‘678 discloses a method of depositing e.g. hafnium oxide films for semiconductor devices by vapor deposition processes.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dickey ‘162 / Cho ‘996 as applied to claim 14 above, and further in view of Thakur ‘9798 (U.S. PGPub 2006/0156979).
Claim 24 - Dickey ‘162 / Cho ‘996 teaches the method of claim 14, but does not teach or suggest the method further comprising: cooling, via a plate in the activation chamber, the reaction byproduct from the first temperature to a third temperature that is greater than the second temperature.  Thakur ‘979 teaches methods and apparatuses for vapor deposition processes (Abstract, e.g. Figure 9, PG 0103 for justification of CVD and ALD processes, PG 0102-0104 and PG 0132 for discussion of injection manifolds) and teaches that in ALD and CVD processes, temperature control throughout the process is important for the formation of uniform films (e.g. PG 0130).  Thakur ‘979 renders obvious independent temperature control of various portions of the gas inlet assembly (the use of one or more heat generating devices at PG 0132 necessarily contemplates different heat generating devices for different portions of the injection manifold).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Dickey ‘162 / Cho ‘996 to provide differential temperature control within the activation chamber as suggested by Thakur ‘979, as Dickey ‘162 / Cho ‘996 want to form a film by vapor deposition means and Thakur ‘979 teaches that temperature control is important for controlling the physical properties of the film and that multiple temperature control devices may be used in the injection manifold (analogous to the activation chamber of Cho ‘996).  As far as a particular temperature regime, it is generally settled that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature or concentration is critical.  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  See further MPEP 2144.05(II)A.

Response to Arguments
Applicant's arguments filed 08 JUN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 6-10) that Dickey ‘162 and Cho ‘996 do not teach the cited limitations of Claim 14.  Examiner respectfully disagrees.
Applicant argues that a proper combination of the references would replace the 15-400 degree Celsius range of Dickey ‘162 PG 0038 with the 800-1000 degree Celsius range of Cho ‘996 PG 0034 if the radical generation system of Cho ‘996 is included in the method of Dickey ‘162 (Pages 8-10).  Examiner respectfully disagrees.  Dickey ‘162 PG 0014 discloses that a high temperature pre-heat radical generator with catalyst is a known radical generator for the system but does not go into further details.  The cited temperature range at Dickey ‘162 PG 0038 is 15 - 400 degrees Celsius, which is inclusive of temperatures below room temperature.   Since Dickey ‘162 expressly contemplates both high-heat radical generators and low-temperature deposition conditions, the substitution of the generic high-heat radical generator of Dickey ‘162 with a specifically defined radical generation process as disclosed in Cho ‘996 is not improper picking and choosing as Dickey ‘162 expressly suggests the concept being selected; further, since the disclosed temperature conditions of Dickey ‘162 comprise temperatures which cannot fairly be held as high-heat by a person of ordinary skill in the art (notably, the temperatures below standard room temperature), said temperature conditions would not be held as applicable to the high-heat radical generator  generically disclosed in Dickey ‘162 and would not be held as limitations on the temperature conditions of the process in Cho ’996.
Applicant argues that neither Dickey ‘162 nor Cho ‘996 teach or suggest the deposition at temperatures below 500 degrees Celsius (Page 10).  Examiner respectfully disagrees, noting the teachings of Dickey ‘162 PG 0038 disclosing REALD deposition conditions of 15-400 degrees Celsius.  Applicant’s arguments about the teachings of Cho ‘996 in the combination have been addressed above.
Applicant argues (Page 11) that the additional references cited do not address the deficiencies of Dickey ‘162 / Cho ‘996.  Examiner respectfully asserts that the alleged deficiencies are properly addressed by these references, and therefore the additional references are not required to address then further.
Applicant argues (Page 11) that Claims 16-18, 20-22, and 24 depend from Claim 14 and therefore distinguish over the prior art for the same reasons as Claim 14.  Examiner respectfully maintains that Claim 14 is properly rendered obvious by the cited prior art; therefore, the dependent claims cited cannot distinguish over the prior art for those reasons.  In the absence of specific arguments for Claims 16-18, 20-22, and 24 which clearly identify how the claim limitations distinguish over the prior art on their own merits, Examiner maintains the propriety of the rejections of Claims 16-18, 20-22, and 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712